282 S.W.3d 411 (2009)
Ralph CHALLANS, Respondent,
v.
STATE of Missouri, Appellant.
No. ED 91486.
Missouri Court of Appeals, Eastern District, Division Two.
May 5, 2009.
*412 Shaun J. Mackelprang, Jamie P. Rasmussen, Jefferson City, MO, for Appellant.
Timothy J. Forneris, St. Louis, MO, for Respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.
Prior report: 223 S.W.3d 186.

ORDER
PER CURIAM.
The State of Missouri appeals the motion court's grant of Ralph Challans' (hereinafter, "Movant") motion for post-conviction relief pursuant to Rule 29.15 after an evidentiary hearing. Movant was convicted of three counts of statutory sodomy in the first degree, Section 566.062 RSMo (2000)[1] and one count of sexual abuse in the first degree, Section 566.100. Movant was sentenced to a total term of thirty years' imprisonment. This Court affirmed Movant's convictions on direct appeal. State v. Challans, 223 S.W.3d 186 (Mo. App. E.D.2007). Subsequently, Movant filed a motion for post-conviction relief pursuant to Rule 29.15, which the motion court granted after an evidentiary hearing. The State raises two points on appeal.
We have reviewed the briefs of the parties and the legal file and find the motion court's decision was not clearly erroneous. Rule 29.15(k). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).
NOTES
[1]  All statutory references are to RSMo (2000) unless otherwise indicated.